     Case 3:14-cr-00388-MMA Document 997 Filed 06/02/20 PageID.18683 Page 1 of 4



1
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT
8                         SOUTHERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                         Case No. 14cr388-MMA-1
11                                      Plaintiff,
                                                       ORDER DENYING DEFENDANT’S
12   v.                                                MOTION TO MODIFY
     JOSE SUSUMO AZANO MATSURA (1),                    CONDITIONS OF SUPERVISED
13
                                                       RELEASE
14                                    Defendant.
                                                       [Doc. No. 994]
15
16
17         On November 18, 2019, after remand from the United States Court of Appeals for
18   the Ninth Circuit, the Court entered judgment committing Defendant Jose Susumo Azano
19   Matsura to the custody of the Federal Bureau of Prisons for a total term of 36 months.
20   See Doc. No. 985 at 2. The Court imposed a $560,955.00 fine and $3,600.00 in special
21   assessments, and sentenced Azano to a three-year term of supervised release following
22   his custodial term. See id. at 2-3, 5. The Court imposed mandatory, standard, and special
23   conditions of supervised release. See id. at 3-4. Azano was released from custody on
24   May 11, 2020 and began serving his supervised release term. Azano now moves to
25   modify the previously imposed conditions of his term of supervised release. See Doc.
26   No. 994. Specifically, Azano requests that the Court revoke special conditions 5 and 6
27   which together provide for supervision of Azano’s financial activities by United States
28   Probation. The government opposes the motion. See Doc. No. 996. For the reasons set

                                                 -1-                              14cr388-MMA-1
     Case 3:14-cr-00388-MMA Document 997 Filed 06/02/20 PageID.18684 Page 2 of 4



1    forth below, the Court DENIES Azano’s motion. 1
2                                                DISCUSSION
3           The Court imposed six special conditions of supervised release with which Azano
4    must comply during the period of his supervision. See Doc. No. 985 at 4. Azano objects
5    to the following special conditions:
6           5. Provide complete disclosure of personal and business financial records to
            the probation officer as requested.
7
8           6. Be prohibited from opening checking accounts or incurring new credit
            charges or opening additional lines of credit without approval of the probation
9
            officer.
10
11   Id. Azano argues that “the financial conditions have no relation to the conduct for which
12   Mr. Azano was convicted, serve no purpose in protecting the public, or any other
13   purpose listed by §5D1.3 now that Mr. Azano has paid all his financial obligations.”
14   Doc. No. 994 at 3. The government rejects Azano’s characterization of his criminal
15   offenses and opposes Azano’s requested modification of the conditions of his supervised
16   release.
17       1. Relevant Law
18          “The Sentencing Reform Act affords district courts broad discretion in fashioning
19   appropriate conditions of supervised release, while mandating that such conditions serve
20   legitimate objectives.” United States v. Gementera, 379 F.3d 596, 600 (9th Cir. 2004). A
21   court “may modify, reduce, or enlarge the conditions of supervised release, at any time
22   prior to the expiration or termination of the term of supervised release.” 18 U.S.C. §
23   3583(e)(2). Generally, the conditions of a defendant’s term of supervised release must
24   “involve [] no greater deprivation of liberty than is reasonably necessary for the purposes
25   set forth” in section 3553(a). Id. § 3583(d)(2). Moreover, such conditions must
26
27
     1
      Because the Court declines to modify Azano’s conditions of supervised release, no hearing is required.
28
     See Fed. R. Crim. P. 32.1(c). The Court finds Azano’s motion suitable for determination without a
     hearing.
                                                       -2-                                    14cr388-MMA-1
     Case 3:14-cr-00388-MMA Document 997 Filed 06/02/20 PageID.18685 Page 3 of 4



1    “reasonably relate to a legitimate statutory purpose.” Gementera, 379 F.3d at 601.
2          Discretionary or special conditions of supervised release, such as the ones at issue,
3    may only be imposed “to the extent that such condition-
4          (1) is reasonably related to the factors set forth in section 3553(a)(1) [“nature
           and circumstances of the offense and the history and characteristics of the
5
           defendant”], (a)(2)(B) [“seriousness of the offense”], (a)(2)(C) [“protect the
6          public”], and (a)(2)(D) [“correctional treatment”];
7
           (2) involves no greater deprivation of liberty than is reasonably necessary for
8          the purposes set forth in section 3553(a)(2)(B), (a)(2)(C), and (a)(2)(D); and
9
           (3) is consistent with any pertinent policy statements issued by the Sentencing
10         Commission pursuant to 28 U.S.C. 994(a) . . .”
11
     18 U.S.C. § 3583(d). Section 5D1.3 of the United States Sentencing Guidelines
12
     echoes and affirms the requirements set forth in section 3553(a). See U.S.S.G. §
13
     5D1.3.
14
        2. Analysis
15
           Azano argues that because he has satisfied the financial component of the
16
     judgment of conviction, special conditions 5 and 6 “are no longer reasonably related to
17
     the reasons for imposing discretionary conditions under the U.S. Sentencing Guidelines .
18
     . . and, therefore . . . provide a ‘greater deprivation of liberty than is reasonably necessary
19
     for the purposes set forth’ under § 5D1.3.” Doc. No. 994 at 2.
20
           The Guidelines provide that “a condition requiring the defendant to provide the
21
     probation officer access to any requested financial information” may be appropriate “[i]f
22
     the court imposes an order of restitution, forfeiture, or notice to victims, or orders the
23
     defendant to pay a fine,” U.S.S.G. § 5D1.3(d)(3). The Guidelines further acknowledge
24
     that such a condition “may otherwise be appropriate in particular cases,” id. § 5D1.3(d).
25
     This is one of those “particular cases.” Id.
26
           Azano’s efforts to conceal and cover up the source of his political donations and
27
     contributions resulted in false entries and falsified campaign records in violation of 18
28
     U.S.C. § 1519, “a provision targeting fraud in financial recordkeeping.” Yates v. United

                                                    -3-                                14cr388-MMA-1
     Case 3:14-cr-00388-MMA Document 997 Filed 06/02/20 PageID.18686 Page 4 of 4



1    States, 574 U.S. 528, 546 (2015) (emphasis added). As such, special conditions 5 and 6
2    are “reasonably related” to the “nature and circumstances” of the committed offenses. 18
3    U.S.C. § 3553(a)(1). Azano was also convicted of multiple violations of the Federal
4    Election Campaign Act of 1971, as amended by the Bipartisan Campaign Reform Act of
5    2002, a statute that requires extensive recordkeeping and disclosure of campaign
6    contributions in an effort “to remedy any actual or perceived corruption of the political
7    process.” Fed. Election Comm’n v. Akins, 524 U.S. 11, 14 (1998). Accordingly, special
8    conditions 5 and 6 serve to protect “the public” and the political process “from further
9    crimes of the defendant,” while “promot[ing] respect for the law” and “afford[ing]
10   adequate deterrence to criminal conduct.” 18 U.S.C. § 3553(a)(2).
11         Moreover, special conditions 5 and 6 involve “no greater deprivation of liberty
12   than is reasonably necessary” to achieve their purpose. Id. § 3583(d)(2). The conditions
13   allow United States Probation the authority to supervise Azano’s legitimate financial
14   activities without restricting his ability to engage in such activities as necessary to
15   support himself, his family, and his businesses. Accordingly, the Court denies Azano’s
16   request to revoke special conditions 5 and 6.
17                                           CONCLUSION
18         Based on the foregoing, the Court DENIES Defendant Jose Susumo Azano
19   Matsura’s motion to modify the conditions of his supervised release.
20         IT IS SO ORDERED.
21   DATE: June 2, 2020                      _______________________________________
                                             HON. MICHAEL M. ANELLO
22
                                             United States District Judge
23
24
25
26
27
28


                                                   -4-                                 14cr388-MMA-1
